
	
		I
		112th CONGRESS
		1st Session
		H. R. 626
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2011
			Mr. Cleaver
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To require the Secretary of Education to establish a
		  pilot program to award grants to State and local educational agencies to
		  develop financial literacy programs in elementary and secondary schools, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Financial Literacy for Youth Act of
			 2011 or the FLY Act of
			 2011.
		2.Requirement to
			 establish a pilot program to award grants to State and local educational
			 agencies to develop financial literacy programs in elementary and secondary
			 schools
			(a)In
			 general
				(1)Pilot
			 ProgramThe Secretary of Education (referred to in this Act as
			 the Secretary) shall establish a pilot program to award grants
			 to State and local educational agencies to develop financial literacy programs
			 in elementary and secondary schools.
				(2)Grant
			 awardsThe Secretary shall award grants under the pilot program
			 to 10 State or local education agencies.
				(b)Application
				(1)In
			 generalEach State or local
			 educational agency that desires a grant under the pilot program shall submit an
			 application to the Secretary at such time, in such manner, and accompanied by
			 such information as the Secretary may reasonably require.
				(2)ContentsEach grant application under the pilot
			 program shall describe how—
					(A)funds will be used
			 to incorporate financial literacy into the curriculum;
					(B)a local
			 educational agency will work with State educational agencies to ensure that the
			 curriculum is in compliance with State standards;
					(C)the funds will be
			 used for professional development;
					(D)a local
			 educational agency will coordinate its financial literacy program with local,
			 State, and Federal programs (or other community initiatives, if applicable);
			 and
					(E)a local
			 educational agency will measure performance and evaluate the effectiveness of
			 its program.
					(c)Use of
			 fundsA grant award under the
			 pilot program shall be used to integrate financial literacy programs into
			 elementary and secondary school curriculums; to carry out professional
			 development, including fellowships for financial literacy instructors and
			 personnel (including licensed teachers, education administrators, and bank
			 personnel) involved in the education of financial literacy programs; to conduct
			 program evaluations and surveys; and to collect, analyze, and develop
			 information necessary to accomplish the pilot program.
			(d)Maximum
			 GrantA grant award under the
			 pilot program to any one State or local educational agency shall be not more
			 than $250,000 for any fiscal year.
			(e)Limitation on
			 Administrative CostsNot more than 4 percent of the amounts made
			 available under the pilot program for any fiscal year may be used for
			 administrative costs to carry out the pilot program.
			(f)Reports
				(1)Report by a
			 State or local education agencyNot later than 90 days after the conclusion
			 of the pilot program, a State or local educational agency shall prepare and
			 submit to the Secretary a report that details which curriculums and policies
			 implemented in the financial literacy program were successful or unsuccessful,
			 which curriculums and policies they would recommend to other education
			 agencies, and such further guidelines for this report as the Secretary shall
			 deem necessary.
				(2)Report by the
			 SecretaryNot later than 180 days after the conclusion of the
			 pilot program, the Secretary shall submit to the Committee on Financial
			 Services and the Committee on Education and Labor a report on the pilot
			 program.
				(g)Financial
			 literacy definedThe term financial literacy means
			 the acquisition of knowledge and understanding of all personal financial
			 matters and transactions, from finance management and investment, to being able
			 to make sound financial decisions, including but not limited to
			 understanding—
				(1)how to balance a
			 check book, read a credit card statement, and calculate interest rates;
				(2)what a pay stub is
			 and why Federal and State taxes, Social Security, and Medicare are deducted
			 from wages;
				(3)the differences
			 between various types of bank accounts;
				(4)the significance
			 of a credit score and how to read credit reports;
				(5)the marketing
			 techniques frequently used by individuals and businesses to attract patrons;
			 and
				(6)the importance of
			 saving for college and retirement.
				(h)Authorization of
			 AppropriationsThere are authorized to be appropriated such sums
			 as are necessary for each of the fiscal years 2012 through 2017 to carry out
			 the pilot program.
			
